Seth Speight filed this bill against Thomas Speight, Jesse Speight, and Lemon Speight's administrator, in September, 1834, and amongst other things alleged therein that since the award was made he had been informed by Thomas Speight that Jesse Speight, before the said Thomas applied for the injunction against said Harper, not only consented, but strenuously urged and advised the said Thomas to apply for and obtain the same; which statement of said Thomas the plaintiff charged to be true, and that a knowledge of the same was withheld from the plaintiff by said Jesse, and also from the arbitrator, to whom in good faith it ought to have been communicated. The bill thereupon insisted that as the material facts had been suppressed and withheld from the plaintiff's knowledge, the defendant Jesse could not, in equity, derive any benefit from the award. The bill prayed that Jesse Speight might, therefore, indemnify the plaintiff and refund to him the whole or such part of the said debts as in equity he ought.
The answer of Jesse Speight admitted most of the facts set forth in the bill, and among them that Thomas Speight had become insolvent. But it denied that he was insolvent when the judgment at law was obtained, and affirmed that the debt could then have been levied of his estate, if the plaintiff had not interposed and become his surety for the injunction. The answer then insisted on the award as a bar to the relief sought, and "denied positively that he, this defendant, ever advised or urged Thoams [Thomas] Speight to file the bill of injunction, or that he ever consented, directly or indirectly, that said Thomas should file said bill. On the contrary, the said Thomas determined on his course without consultation with this defendant; and he denied that he knew that Thomas Speight was about to procure an injunction, or that he ever assented to his procuring it." *Page 235 
To the answer, replication was taken; and the plaintiff, under an order, took the deposition of Thomas Speight, the principal debtor and one of the defendants. He says: "I talked with Jesse and Lemon Speight on the subject before I filed the bill against Harper, and told them I should file one, if it could be done; and they said it (283) was nothing amiss, if it could be done, to condemn the note to pay Harper's own debt." To the interrogatory of the plaintiff, "Did they object to the bill filed, or do you think they were consenting to its being done?" the witness replied, "They did not object, and I have no reason to think they were opposed to it." The plaintiff offered other evidence as to the period when Thomas Speight became insolvent; but Thomas Speight was the only witness to the point to which his testimony, just given, related. On the hearing the counsel for the defendant Jesse Speight contended that there could not be a decree for the plaintiff upon the testimony of that single witness.
In the opinion of the Court the objection taken at the bar is, in this case, well founded. It might, indeed, admit of much consideration whether an award fairly made by an arbitrator could be annulled because a fact which existed was not communicated by one of the parties to the arbitrator or to the opposite party, when the person in whose favor the award is, had not undertaken to state the whole case, but the award was made upon a case agreed by counsel. Assuming, however, that silence upon such an occasion will deprive the party of the benefit of the award, as having been obtained by fraud on the arbitrator, the plaintiff must here fail for want of proof of the fraud. It consists in concealing the facts that the defendant Jesse Speight had advised, concurred in, and urged the filing of the bill by Thomas Speight. The fact of such urgency, concurrence or advice, and, indeed, all knowledge that Thomas intended to file a bill, is directly and unequivocally denied; and much more, therefore, is the alleged fraudulent suppression denied. The testimony of the witness is by no means clear and pointed. It is quite vague and unsatisfactory. It amounts to hardly more than this, that the sureties, to whom he mentioned his purpose, would not oppose it; they said "it was (284) nothing amiss — they did not object." But they did not assent, or say or do anything that could be construed into concurrence, or more than mere acquiescence in their principal's pursuing his own course in defending himself. If a single witness could, therefore, overrule an answer, it could not be one making such a statement, in contradiction *Page 236 
of the answer, as that before us. But the answer is not, like the deposition, equivocal; nor is it evasive; but it is clear, precise, and positive in its denial, and directly responsive to the bill on this point. It is not disproved or discredited in this part by what is found in any other part of it; and there is no circumstance in the case to corroborate the representation of the single witness, even in its present unsatisfactory shape. The settled rule in this Court is that the answer must prevail in such a case.
The bill must, therefore, be dismissed with costs to the defendants, Jesse and the administrator of Lemon Speight.
PER CURIAM.                        Bill dismissed.
Cited: Longmire v. Herndon, 72 N.C. 631.
Dist.: McNair v. Pope, 100 N.C. 408.
(285)